By the Court, Leonard, J.
The defendant indorsed the note, leaving a blank in the body of it after a word which would be unmeaning unless the blank were filled. The word “at” implied that the blank space which succeeded it might be filled before the note should be delivered, with a desig*467nated place of payment. Had that word been erased, the sense would have been complete without filling the blank. With this isolated word, the note was imperfect in its purport, until the space was filled or the word erased.
[New York General Term,
May 2, 1864.
In such instances it has been held that the holder of the note is authorized, by an implied authority, to fill the blank. (Mitchell v. Culver, 7 Cowen, 336. Boyd v. Brotherson, 10 Wend. 93. Bruce v. Westcott, 3 Barb. S. C. R. 377. Cruchley v. Clarence, 2 Maule & Sel. 90. Van Duzer v. Howe, 21 N. Y. Rep. 531, 536.) The opinion in the case of Van Duzer v. Howe confirms the authority of the cases cited, except Bruce v. Westcott, (3 Barb. 374,) which is not mentioned. It also holds that the accommodation party is estopped from denying liability, or alleging against a bona fide holder, that the alteration is a forgery. The judgment should be affirmed, with costs.
Leonard, Clerke and Sutherland, Justices.]